
	

113 HR 1317 IH: Hearing Aid Assistance Tax Credit Act 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1317
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Latham (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Payne,
			 Mr. Carter,
			 Mr. Capuano,
			 Ms. Schwartz,
			 Ms. Titus, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for the purchase of hearing aids.
	
	
		1.Short titleThis Act may be cited as the
			 Hearing Aid Assistance Tax Credit Act
			 2013.
		2.Credit for
			 hearing aids for seniors and dependents
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				hearing aids
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter an amount equal to the amount
				paid during the taxable year, not compensated by insurance or otherwise, by the
				taxpayer for the purchase of any qualified hearing aid.
						(b)Qualified
				hearing aidFor purposes of this section, the term
				qualified hearing aid means a hearing aid—
							(1)which is described
				in sections 874.3300 or 874.3305 of title 21, Code of Federal Regulations, and
				is authorized under the Federal Food, Drug, and
				Cosmetic Act for commercial distribution, and
							(2)which is intended
				for use—
								(A)by the taxpayer
				(or the spouse of the taxpayer in the case of a joint return), or
								(B)by an individual
				with respect to whom the taxpayer, for the taxable year, is allowed a deduction
				under section 151(c) (relating to deduction for personal exemptions for
				dependents).
								(c)Limitations
							(1)Maximum
				amountThe amount allowed as
				a credit under subsection (a) shall not exceed $500 per qualified hearing
				aid.
							(2)Limitation based
				on modified gross income
								(A)In
				generalIn the case of a
				taxpayer whose modified adjusted gross income exceeds $200,000 for any taxable
				year, the amount allowed as a credit under subsection (a) for such taxable year
				shall be zero.
								(B)Modified
				adjusted gross incomeFor
				purposes of this paragraph, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under sections 911,
				931, or 933.
								(d)Election once
				every 5 yearsThis section shall apply with respect to any
				individual for any taxable year only if there is an election in effect with
				respect to such individual (at such time and in such manner as the Secretary
				may by regulations prescribe) to have this section apply for such taxable year.
				An election to have this section apply with respect to any eligible individual
				may not be made for any taxable year if such an election is in effect with
				respect to such individual for any of the 4 taxable years preceding such
				taxable year.
						(e)Denial of double
				benefitNo credit shall be allowed under subsection (a) for any
				expense for which a deduction or credit is allowed under any other provision of
				this
				chapter.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for hearing
				aids.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
